Citation Nr: 1735708	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-28 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.  

2.  Entitlement to service connection for bilateral pes planus.  

3.  Entitlement to service connection for stomach problems.  

4.  Entitlement to service connection for vertigo, to include as secondary to service-connected bilateral hearing loss.  

5.  Entitlement to service connection for a low back disability, to include as secondary to bilateral pes planus.  

6.  Entitlement to service connection for migraine headaches. 


WITNESS AT HEARING ON APPEAL

Veteran
ORDER

Service connection for bilateral pes planus is denied.  

Service connection for stomach problems is denied.  

Service connection for vertigo, to include as secondary to service-connected bilateral hearing loss, is denied.  

Service connection for a low back disability, to include as secondary to bilateral pes planus, is denied.  

Service connection for migraine headaches is denied.  


FINDINGS OF FACT

1.  The Veteran's pre-existing bilateral pes planus was not aggravated in severity during his period of active duty service.

2.  The Veteran's stomach problems are not related to service.  

3.  The Veteran's vertigo is not related to service or a service-connected disability.

4.  The Veteran's low back disability is not related to service or a service-connected disability.

5.  The Veteran's migraine headaches are not related to service.  



CONCLUSIONS OF LAW

1.  Pre-existing bilateral pes planus was not aggravated by active military service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 3.304, 3.306 (2016).

2.  The criteria for service connection for stomach problems have not been met.  38 U.S.C.A. §§ 1131, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.303(2016).

3.  The criteria for service connection for vertigo, to include as secondary to service-connected bilateral hearing loss, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for service connection for a low back disability, to include as secondary to bilateral pes planus, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a), 3.310 (2016).

5.  The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from January 1976 to January 1979, with subsequent reserve service until August 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2016, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.  While additional information has been added to the claims file subsequent to the last RO adjudication in March 2015, the Veteran waived RO review of the additional evidence during his September 2016 Board hearing.  Therefore, the Board can proceed.  

The issue of entitlement to service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

Neither the Veteran nor his representative has raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Also, neither the Veteran nor his representative has raised any issues concerning the hearing held before the undersigned with respect to the claims currently on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

The Veteran claims service connection for bilateral pes planus, stomach problems, vertigo, to include as secondary to service-connected bilateral hearing loss, a low back disability, to include as secondary to bilateral pes planus, and migraine headaches.  The regulations pertinent to the Veteran's service connection claims (38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310) were initially provided to the Veteran in the July 2013 statement of the case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

1.  Bilateral Pes Planus

During his September 2016 Board hearing, the Veteran claims his pre-existing foot condition worsened in service due to standing, marching, and going up and down flights of stairs.  He was not provided any inserts and despite pain in his arches, he never went to sick call for his feet.  He first sought treatment in 2010 at the VA and continues to have pain in his arches.  

Service treatment records reveal the Veteran's enlistment examination in January 1976 notes "pes planus, moderate."  Because the Veteran's service treatment records clearly establish the pre-service existence of bilateral pes planus, the presumption of soundness at entrance does not attach.  Verdon v. Brown, 8 Vet. App. 529 (1996).  The Board needs to determine next whether the Veteran's pre-existing condition was aggravated during active duty. 

The Board notes there were no complaints or treatment of a foot injury in service and the Veteran does not aver he went to sick call due to his feet.  Moreover, his December 1978 separation examination was normal.  Based on a comparison between the examination at entry into service and the examination at service separation, the Board finds that there was no worsening of the Veteran's pre-existing pes planus shown during service.  Indeed, as there was no manifestation of symptomatic pes planus during service, such condition cannot be presumed to have increased in severity during such service.


The Board notes that this conclusion is further supported by the post-service evidence, which is devoid of any clinical records showing that the Veteran received medical treatment for his bilateral pes planus immediately after service or for many years thereafter.

The first post-service records related to bilateral pes planus was not until November 2010, which notes pes planus discomfort.  First seeking treatment for his bilateral pes planus 31 years after service strengthens the conclusion that his pre-service bilateral pes planus was essentially unaffected by service.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

In reaching this conclusion, the Board has not overlooked the Veteran's contentions or his statements regarding his history of bilateral pes planus.  It is his primary assertion that his in-service activities caused his current bilateral pes planus disability he has today.  The Board is keenly aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Thus, to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating and determining causal connections in this case.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value. 

Instead, the Board finds the February 2013 VA examiner's opinion highly probative.  The examiner opined that the Veteran's pes planus was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner explained that the Veteran made no complaints related to pes planus in service, but instead reported during the examination interview that his flat feet started to bother him about 10-15 years ago, which was multiple years after service.  Additionally, pes planus was likely congenital and temporary exacerbations could occur with repetitive impact such as running.  After this trigger was removed, the condition generally returned to its baseline state.  "Any current symptoms the Veteran experiences is due to stressed he is currently placing on his feet.  This is not a residual from activity while in service."  

The Board finds the February 2013 VA examiner's opinion to be of great probative value because the conclusion is supported by medical rationale and is consistent with the verifiable facts regarding the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Indeed, service treatment records and post-service records show no indication that his pes planus was aggravated during active duty.  There are no counter medical opinions.

As such, the Board concludes that service connection for aggravation of pes planus is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

2.  Stomach Problems 

The Veteran avers during his September 2016 Board hearing that he was treated for stomach complaints during service and continued to have stomach problems since that time.  

Service treatment records reveal complaints of stomach pains on August 18, 1977, (complained of stomach cramps, impression was probable viral) and October 21, 1977, (complained of pain at lower right quadrant of abdomen, impression was strain).  

While the Board recognizes the Veteran's assertions that he currently has stomach problems related to service, he is not competent to make this conclusion.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1376-77.  There are many different possible intestinal medical conditions, and a layperson is not competent to diagnose among them or to provide an etiology as they involve internal disease processes.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for stomach problems.  

Moreover, post-service treatment records were silent for complaints or treatment for stomach complaints until the Veteran's February 2013 VA examination, in which the examiner diagnosed the Veteran with irritable bowel syndrome (IBS).  First seeking treatment for his stomach problems nearly 34 years after service weighs against the claim.  Maxson, 230 F.3d at 1333.  

The Board finds the February 2013 VA examiner's opinion to be of great probative value.  Specifically, after reviewing the claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury event, or illness.  The examiner explained that during the examination, the Veteran reported his IBS started about 15-20 years ago, which was multiple years after his military service.  "The etiology of IBS isn't entirely understood, but the remote nature of his symptom onset make connection unlikely."  The Board finds there is no competent, credible, or persuasive medical evidence of record to refute this opinion.  Indeed, although the Veteran avers his stomach pains are related to service, his allegations are not persuasive for the above discussed reasons.  

Therefore, the evidence thus weighs against a finding that the Veteran has stomach problems related in any way to service.  Therefore, service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56 (1990).

3.  Vertigo 

The Veteran claims service connection for vertigo, to include as secondary to his service-connected bilateral hearing loss.  Specifically, he testified during his September 2016 Board hearing that he began noticing vertigo when he started to notice his hearing loss.   

Service treatment records are silent for any complaints, treatment, or diagnosis of vertigo.  However, in March 1977, the Veteran complained of ear pain and was diagnosed with otitis externa.  At this time, he denied vertigo.  

The Board notes the Veteran does not assert his vertigo is directly related to service and the evidence of record does not reflect such.  Indeed, after reviewing the record, interviewing the Veteran, who reported his vertigo had been ongoing for about eight years, and conducting a physical examination, the February 2013 VA examiner diagnosed the Veteran with vertigo and opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury event, or illness.  The examiner explained that the Veteran reported his vertigo started eight years ago, which was far remote from service, and his service treatment records were negative for any vertigo complaints.  

While the Board recognizes the Veteran's assertions that he currently has vertigo secondary to his service-connected bilateral hearing loss, the Veteran is not competent to make this conclusion.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, ear conditions, fall outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 428; Jandreau, 492 F.3d at 1376-77.  Ear conditions require specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible of lay opinions on etiology.  There are many different possible ear conditions, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for vertigo.

The Board finds the February 2015 VA examiner's opinion to be of great probative value.  The examiner reviewed the claims file and opined that the Veteran's vertigo was less likely than not the result of service-connected bilateral hearing loss and his vertigo was less likely than not permanently aggravated beyond its normal progression due to service-connected bilateral hearing loss.  The examiner explained that there was no evidence that the Veteran had vertigo, hearing loss, or tinnitus complaints during military service.  Moreover, he did not report vertigo at the time of his 2010 VA audiological examination and there was no objective evidence of a complaint of vertigo until 2012, at which time his vertigo was attributed to his allergies.  The Board finds there is no competent, credible, or persuasive medical evidence of record to refute these opinions.  

In sum, the Board finds the elements of service connection for vertigo has not been met.  Accordingly, service connection for the claimed disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56 (1990).

4.  Low Back Disability and Migraine Headaches 

The Veteran claims service connection for a low back disability and migraine headaches.  Specifically, claiming in his September 2016 Board hearing that while he reported no in-service back injuries or migraines, he would get sore in-service from lifting, twisting, and turning and got migraines every day while out at sea.  He also believed his bilateral foot condition was contributing to his back problems, as he limped a bit more.  

Initially, although the Veteran asserts that his low back disability is secondary to his bilateral pes planus, because the Board is denying service connection for bilateral pes planus, explained above, secondary service connection is not warranted as a matter of law.  38 C.F.R. § 3.310.  

Furthermore, the Board notes the evidence of record does not include any medical opinion otherwise relating the Veteran's low back disability or migraine headaches directly to his active service.  

Indeed, the Board notes that the first post-service evidence in the record of degenerative changes of the lumbar spine was in September 2010 (see September 2010 VA treatment record noting x-rays of the chest revealed minimal degenerative change for age).  Thus, service connection for arthritis of the low back on a chronic disease presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2016).

Moreover, the Board recognizes the Veteran's assertion that he suffered back pain and migraine headaches in service.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan, 451 F.3d at 1331, 1336.  However, the lack of any noted back pain or headaches in service particularly undermines the Veteran's credibility in this case considering the Veteran's service treatment records contain numerous complaints by the Veteran related to other medical problems.  Examples of such medical complaints in service treatment records include stomach problems, ankle pain, and ear pain.  Therefore, the Veteran was clearly able to seek medical care when he needed to do so, yet did not complain of his back or headaches.

Post-service medical records are silent as to any complaint of back pain until September 2015, 36 years after service, and headaches until October 2010, 31 years after service.  See September 2015 VA treatment record in which the Veteran reports low back pain, Virtual VA, Capri 9/11/15, pg. 95, and March 2010 VA treatment report showing a report of occasional headaches.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis, which weighs against the claim.  Maxson, 230 F.3d at 1333.  

Additionally, the Veteran reported no headaches in a July 2012 VA treatment record, an April 2016 VA treatment record notes the Veteran reported back pain began five years ago, and during his September 2016 Board hearing the Veteran testified that he had no back symptoms or back problems before he began receiving treatment from the VA in 2010.  These statements are inconsistent with the reporting of service as the cause of the Veteran's back pain and migraine headaches.  If he had back symptoms or migraine headaches since service, he should have reported them in a treatment context.   

The Board finds there is no competent or credible medical or lay evidence that the Veteran's low back disability or migraine headaches are related to his service.  Therefore, service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56 (1990).





[Continued on Next Page]
REMAND

The Veteran contends that his current right ankle disability is related to an in-service injury.  The Board notes service treatment records reveal the Veteran was treated for a swollen right ankle in July 1977.  Impression was sprained ankle.  

A February 2013 VA examiner diagnosed the Veteran with achilles tendonitis and mild osteoarthritis and opined that it was less likely than not that his right achilles tendinitis was related to service, noting service treatment records were negative for any pain related to the achilles tendon.  The examiner further found the Veteran's mild arthritis involved the talus and calcaneus, which was unrelated to the achilles tendonitis.  As the examiner did not discuss whether the Veteran's current disability was related to his in-service sprained ankle, the Board finds the examination inadequate.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the claims file all VA treatment records from Texas Valley Coastal Bend Health Care System from May 2016 to the present.   

2. Only after completing the above, obtain a VA medical opinion with regard to the service connection claim for a right ankle disability.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate that the examination report in the claims file was in fact made available for review in conjunction with the examination.  The examiner is requested to address the following question: 

Whether it is at least as likely as not (50 percent or better probability) that the Veteran's currently diagnosed right ankle disability was incurred in or a result of a disease or injury sustained during active duty service, to include his in-service sprained ankle.  In forming this opinion, the examiner should review the following VA treatment records:  January 2015 and March 30, 2015, records that note the Veteran's right ankle disability was consistent with chronic right ankle sprains, and a March 2, 2015, record that notes x-rays of the Veteran's right ankle revealed decreased joint space and osteophytes medial and lateral joint; assessment was right ankle arthritis, "probably post-traumatic in origin."  

3. After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	R. Costello, Associate Counsel

Copy mailed to:  Disabled American Veterans


Department of Veterans Affairs


